OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law by this court on March 7, 1984. The Special Referee found respondent *135guilty of two charges of professional misconduct. Charge one alleged that the respondent was convicted of a "serious crime” based upon her conviction in the Supreme Court, Queens County, on February 1, 1988, of violating Judiciary Law § 482, employment by an attorney of person to aid, assist, or abet in the solicitation of business or the procurement through solicitation of a retainer to perform legal services, which constitutes a class A misdemeanor. On April 26, 1988, the respondent was sentenced to a conditional discharge and a fine of $500. Respondent was also granted a certificate of relief from civil disabilities. Charge two alleged that the respondent permitted a nonlawyer to appear as her associate counsel on two separate occasions.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent including the fact that this appears to be an isolated instance in an otherwise previously unblemished record. Accordingly, the respondent is censured for her professional misconduct.
Mangano, P. J., Lawrence, Kooper, Eiber and Harwood, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Barbara J. Emmanuel, is hereby censured for her professional misconduct.